11-1112-pr
    Ocasio v. Deluke



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of April, two thousand twelve.

    PRESENT:
               JOHN M. WALKER, JR.,
               GERARD E. LYNCH,
               RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    _____________________________________

    OMAR OCASIO,
                                      Plaintiff-Appellant,

                       v.                                                No. 11-1112-pr

    F. DELUKE, C.O., GREAT MEADOW
    CORRECTIONAL FACILITY, et al.,
                              Defendants-Appellees.

    _____________________________________



    FOR APPELLANT:                    Omar Ocasio, pro se, New York, New York.
FOR APPELLEES:                     Victor Paladino, Assistant Solicitor General,
                                   Albany, New York (Barbara D. Underwood, Nancy A.
                                   Spiegel, on the brief), for Eric T. Schneiderman,
                                   Attorney General of the State of New York.


       Appeal from a judgment of the United States District Court for the Northern

District of New York (Gary L. Sharpe, Chief Judge; David R. Homer, Magistrate Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Omar Ocasio, proceeding pro se, appeals from the district court’s grant

of summary judgment in favor of Appellees. Ocasio’s complaint under 42 U.S.C. § 1983

alleges numerous constitutional violations by officials at New York State Department of

Corrections and Community Supervision at Great Meadow Correctional Facility. We

assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       The magistrate judge’s report and recommendation, which was adopted by the

district court, correctly found that Ocasio failed to exhaust his administrative remedies.

That failure warranted the grant of summary judgment against him. See 42 U.S.C.

§ 1997e(a). Moreover, other than the excessive force claims, none of Ocasio’s claims

would survive summary judgment even if he had exhausted his administrative remedies.

Therefore we affirm the district court’s judgment for substantially the same reasons set

forth in the magistrate judge’s thorough report.



                                             2
       We have considered all of Appellant’s arguments on appeal and have found them

to be without merit. For the foregoing reasons, the judgment of the district court is

hereby AFFIRMED.


                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3